Citation Nr: 0614991	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for disability of the 
left hand.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for disability of the 
right hand.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased evaluation for low back 
strain with L4-5 disc herniation, currently evaluated as 
20 percent disabling.

7.  Entitlement to a compensable (increased) evaluation for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of September 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The veteran was afforded a personal hearing 
at the local RO before the undersigned Acting Veterans Law 
Judge in March 2005.  A transcript of the hearing is 
associated with the claims folder.  

The issues of entitlement to service connection for a neck 
disorder, disabilities of the hands, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a decision dated in December 2000, the RO determined 
that service connection for disorders of the neck disorder, 
right hand, and left hand, and tinnitus was not warranted 
because there no evidence establishing a diagnosis of a 
current disability of the neck, hands, or tinnitus.

2.  The evidence received since the December 2000 RO decision 
is so significant that it must be considered to fairly decide 
the merits of the claims for service connection for a neck 
disorder, disability of the left hand, disability of the 
right hand, and tinnitus.

3.  The veteran has been diagnosed with multiple 
psychiatric/mental disabilities including, but not limited 
to, PTSD, depression, and anxiety disorder.

4.  The veteran did not engage in combat with the enemy and 
his claimed in-service stressor (that he was sexually 
harassed and assaulted during his active military duty) is 
not corroborated by supporting evidence.

5.  The veteran's low back disability results in severe 
symptoms of intervertebral disc syndrome with recurring 
attacks with intermittent relief; however, there is no 
evidence that the veteran's low back disability has resulted 
in unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

6.  The veteran has mild bilateral pes planus.


CONCLUSIONS OF LAW

1.  The December 2000 rating action denying service 
connection for a neck disorder, disability of the left hand, 
disability of the right hand, and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a neck 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for disability 
of the left hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for disability 
of the right hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

6.  PTSD was not incurred in, or aggravated by, active 
military duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

7.  The criteria for a 40 percent disability evaluation, but 
not greater, for low back strain with L4-5 disc herniation 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2002), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2003), Diagnostic Codes 5235, 5241, 5242, 5243 (2005).

8.  The criteria for an increased evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in March 2002, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for service 
connection (reopen) and increased evaluations, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his request to reopen the 
claims for service connection and claims for higher 
disability ratings.  The letter informed the veteran to 
provide any additional evidence or information that he 
possessed that pertained to his claims.  The March 2002 
letter therefore provided the notice of all four elements 
that were discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of these claims, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  With respect to the claim for service 
connection for PTSD, the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability ratings or 
effective date to be assigned has therefore been rendered 
moot.  As the application to reopen the claims for service 
connection for a neck disorder, bilateral hand disability, 
and tinnitus has been granted and will be returned to the RO 
for additional development, there has been no prejudice 
placed upon the veteran.  Further, since the noncompensable 
disability evaluation assigned to the veteran's pes planus 
has been made effective to the date of the claim and no 
additional increase is being made, as discussed herein, there 
is no potential effective date issue that would warrant 
additional notice.  See id.

As for the duty to assist, treatment records have been 
obtained from VA and non-VA health care providers including, 
but not limited to, T. Powell, L.C.S.W., Carolina Foot 
Health, J.W. Thrasher, M.D., Strand Orthopedic, Womack Army 
Medical Center, Southeastern Orthopedic Center, the 
Charleston VA Medical Center (VAMC), and the Salisbury VAMC.  
The veteran was afforded VA examinations in order to 
determine the nature and severity of his service connected 
disabilities.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.
Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.   In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 

The Board acknowledges that the regulation regarding new and 
material evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2005).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection for 
a neck disorder, disability of the left hand, and disability 
of the right hand was filed prior to that date.  Therefore, 
the amended regulation does not apply to these claims.

The veteran's application to reopen his claim for service 
connection for tinnitus was received in January 2002.  As 
referenced above, the standard for materiality set forth in 
38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence, and the 
claims concerning entitlement to service connection for a 
neck disorder, disability of the left hand, disability of the 
right hand, and tinnitus will be reopened.

Service connection for a neck disorder, disability of the 
left hand, disability of the right hand, and tinnitus was 
denied in a December 2000 rating action.  The RO acknowledged 
that the veteran was seen in service for complaints of 
bilateral hand pain, and that he had been seen post-service 
for neck pain.  However, observing that "pain" was not a 
disability for VA purposes, the RO found that the evidence of 
record at that time failed to show a current disability of 
the neck, left hand, or right hand.  Similarly, the RO 
determined that the veteran had not presented evidence of a 
current diagnosis of tinnitus.  A copy of the rating decision 
was mailed to the veteran in January 2001, along with his 
appeal rights.  The veteran did not appeal the decision.  The 
December 2000 rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

The evidence received by VA after the December 2000 decision 
includes treatment records from the Charleston VAMC and 
Southeastern Orthopedic Center.  Significantly, an August 
2003 treatment note shows that the veteran was seen for 
complaints of persistent tinnitus since service, and that he 
was diagnosed as having tinnitus as a result of in-service 
and post-service noise exposure.  A March 2005 report from 
the Southeastern Orthopedic Center indicates that the 
veteran's complaints of chronic neck pain were attributed 
cervical spondylosis.  It was also noted in a separate March 
2005 report that the veteran's problems with pain, stiffness, 
and numbness of the hands was possibly due to osteoarthritis 
or gouty arthritis.  Similar findings were made in a 
September 2003 report from Strand Orthopedic.  These 
findings, as noted above, are presumed credible for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi.  

The evidence referenced above shows that the veteran 
currently suffers from a disability of the neck (cervical 
spondylosis), hands (osteoarthritis), and tinnitus, and that 
these conditions are chronic.  The evidence also suggests 
that the veteran's problems with his neck and hands may have 
had their onset during his active service.  Similarly, there 
is some indication that the veteran's tinnitus may be the 
result of in-service noise exposure.  As to the claims for 
service connection for a cervical spine disorder and 
bilateral hand disorder, this evidence is not cumulative or 
redundant of the evidence previously of record, since it 
implies that the veteran's current neck, left hand, and right 
hand disabilities may have initially manifested in service.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  As to the claim for service 
connection for tinnitus, there is evidence that implies that 
such disability is due to the veteran's service.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a) (2005).  
The August 2003 treatment note and March 2005 consultation 
report are therefore new and material; consequently, the 
claims for service connection for a neck disorder, disability 
of the left hand, disability of the right hand, and tinnitus 
are reopened.

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).

The evidence of record establishes that the veteran has been 
diagnosed as having multiple psychiatric problems including, 
but not limited to, PTSD, depression, and anxiety disorder.  
The veteran contends that he has PTSD based on a sexual 
assault and sexual harassment, which he alleges he 
experienced during his active service.  In this case, the 
record contains medical evidence establishing a current 
diagnosis of PTSD, which satisfies one requirement of 
38 C.F.R. § 3.304.  Moreover, there is tenable medical 
evidence linking the diagnosis of PTSD to the alleged in-
service sexual assault and harassment, which satisfies the 
second criterion for establishing service connection.  The 
outcome of the case therefore turns on the requirement of 
credible supporting evidence of a service stressor(s).

The Board notes that the veteran has not alleged, nor has the 
evidence 
shown, that he engaged in combat with the enemy, and is thus 
deemed to be a "combat veteran."  Thus, his assertions of 
service stressor are not sufficient to establish its 
occurrence.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  Rather, a service stressor must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As discussed above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  The veteran's service 
medical and personnel records are absent any findings of any 
type of personal assault.  Nothing in the service medical 
records suggests that the veteran sought any type of 
psychiatric treatment or reflective medical care (STD) 
following the alleged assault.  There are also no supporting 
documents from any type of investigation flowing from 
allegations of the assault or harassment to which he was 
purportedly subjected.  Further, the Board notes that the 
veteran has failed to submit a corroborative statement from 
any individuals having knowledge of the assault or harassment 
which he was advised to submit.

Notwithstanding the fact that there is no corroborative 
evidence to support the claim that he was sexually assaulted 
and/or harassed in service, the Board questions the accuracy 
of the veteran's purported stressors.  The veteran's 
stressors entail allegations that multiple female soldiers 
tried to seduce him and get him to participate in 
"unprofessional behavior" in order to get around their 
duties and obligations.  He asserts that in one instance he 
was pressured/forced into having sexual relations.  As he was 
an unwilling partner in the encounter, the veteran contends 
that he was "raped."  He maintains that his efforts to file 
charges against these women were repeatedly rebuked by the EO 
Office.  Such an assertion seems improbable.  It would appear 
more likely that some record would have been made had the 
veteran actually made such charges.  

The Board is likewise skeptical that the incidents alleged by 
the veteran transpired in the way in which he claims.  
Indeed, service personnel records show that the veteran was 
counseled due to making inappropriate comments to female co-
workers.  He was charged with sexual harassment in 1996, 
which included an accusation that he pressured a female 
subordinate to engage in sexual activities.  The Board 
acknowledges that the veteran insists that the charges made 
against him were in retaliation for him not giving into the 
advances that that service member made toward him.  However, 
given the detailed nature of the complaint made against him 
and the documentation of the incident (versus the lack of 
evidence pertaining to the veteran's complaint), lesser value 
is afforded to these assertions.  The Board also finds it 
unusual that the veteran was purportedly a victim of sexual 
harassment post-service but that he could not discuss the 
incident because the matter was "settled."  The fact that 
the veteran has supposedly been a victim of sexual harassment 
on multiple occasions but been blocked by some way or another 
from establishing the incidents speaks against the veteran's 
recitation of events.

In determining whether a claimed benefit is warranted, VA 
must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for POST-TRAUMATIC STRESS DISORDER based 
upon the lack of corroboration of the in-service stressors.  
Therefore, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Under 38 C.F.R. § 4.1, it requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  Under 38 C.F.R. § 4.2, 
it requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Under 38 C.F.R. § 4.7, it provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.   Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Id.; 38 C.F.R. §§ 4.1, 4.2.
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such 
retroactivity.   See VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Low back

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
......................40  
Moderate.................................
....................20  
Slight...................................
.......................10 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows: 

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60
Severe; recurring attacks, with 
intermittent relief .......40 

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated, in pertinent part, under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100 
Unfavorable ankylosis of the entire 
thoracolumbar  
spine  .....................................................50 
Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 
45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes 
With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 
With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................40
With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................20
With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Service connection for low back disability was granted in 
December 2002.  A 10 percent disability evaluation was 
assigned.  That rating remained in effect until the veteran 
filed his claim for an increased rating in June 2001.  A 
September 2002 rating action granted a 20 percent disability 
evaluation for low back disability, effective from June 
2001.  

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the veteran's low back disability have been met.  
Specifically, the veteran suffers from severe intervertebral 
disc syndrome with intermittent relief.  Reports from Strand 
Regional Specialty Associates dated in April 2002 and 
September 2003 both describe the veteran as having "severe" 
disc herniation at L4/5 resulting in right neural foraminal 
stenosis and compression of the right L4 nerve root.  The 
April 2002 report indicated that the veteran was limited to 
lifting, bending, and stooping.  The September 2003 report 
described the veteran as having only "intermittent relief."  
Severe disc herniation was also noted in an addendum to a 
June 2004 VA examination.  Many of the aforementioned reports 
as well as contemporaneous treatment records indicate that 
the veteran experiences radiculopathy as a result of his disc 
herniation.  In other words, the veteran has severe disc 
herniation causing radiculopathy with intermittent relief. 

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted.  The Board finds 
that the criteria for an evaluation in excess of 40 percent 
for the period have not been met.  The veteran is already 
receiving the maximum rating for loss of range of motion of 
the lumbar spine under the "old" and "new" rating 
criteria.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
The veteran is also receiving the maximum schedular rating 
for chronic lumbosacral strain under the "old" Diagnostic 
Code 5295.  Therefore, the only means by which a higher 
rating could be assigned would be if there is evidence 
unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA examinations dated in March 2002 and June 2004 indicate 
that the veteran retains some motion of his back.  
Radiological testing shows degenerative changes of the lumbar 
spine as well as disc herniation but not ankylosis of the 
spine.  The veteran does not contend otherwise. In other 
words, there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  A higher disability evaluation under 
the "old" Diagnostic Code 5289 or "new" Diagnostic Code 
5240 would therefore be inappropriate.

With respect to the question as to whether a higher 
(60 percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  Examinations conducted in March 2002 and June 
2004 both indicated that deep tendon reflexes were 
bilaterally symmetrical and present.  Neither examination 
revealed signs or indications of muscle atrophy or loss of 
muscle strength.  There was no evidence of muscle spasm at 
either examination.   The aforementioned reports from Strand 
do not contradict these findings or make reference to the 
veteran having any type of incapacitating episodes or 
physician prescribed bed rest.  

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  As discussed 
above, VAOPGCPREC 36-97 (1997) held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  The Board recognizes the fact 
that veteran complains of chronic low back pain that is 
aggravated by repetitive use, and that he reports flare-ups 
of back pain.  However, when he was examined in June 2004, 
the examiner specifically concluded that there was no 
additional limitation of motion due to fatigue, weakness, or 
fatigue.  Thus, even in considering the tenets of 38 C.F.R. 
§§ 4.40, 4.45, 4.50, the Board finds that a disability 
evaluation in excess of 40 percent under the rating criteria 
for intervertebral disc syndrome is not warranted.

Pes Planus

A noncompensable evaluation is assigned for mild flatfoot 
when symptoms are relieved by a built-up shoe or arch 
support.  A 10 percent rating, regardless of whether the 
condition is unilateral or bilateral, is assigned for 
moderate flatfoot, with the weight-bearing lines over or 
medial to the great toe, inward bowing of the tendon 
achillis, and pain on manipulation and use of the feet.  A 
20 percent rating for unilateral flatfoot or a 30 percent 
rating for bilateral flatfoot requires a severe condition 
with objective evidence of marked deformity, such as 
pronation and abduction; pain on manipulation and use 
accentuated; indications of swelling on use; and 
characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
'tendo achilles' on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The veteran is presently in receipt of a noncompensable 
disability evaluation for bilateral pes planus.  The evidence 
of record fails to support the assignment of a higher 
disability evaluation.  As discussed above, the assignment of 
a 10 percent rating is warranted where there is moderate 
flatfoot with weight-bearing lines over or medial to the 
great toes and there is inward bowing of the tendo achillis 
and pain on manipulation and use of the feet.  Such has not 
been shown here.  Rather, there is a clear indication that 
the veteran's pes planus is mild.  When he was examined by VA 
in March 2002, the veteran's arches were found to be 
"mildly" decreased.  Similarly, in a September 2003 report 
from Carolina Foot Health, the veteran was diagnosed as 
having "mild" pes planus.  While there was some discomfort 
to palpation and use, his alignment on weight-bearing was 
"mildly uncompensated" and otherwise within normal limits.  
There was no indication of inward bowing of the Achilles 
tendon.  Parenthetically, the Board notes that the veteran is 
already in receipt of a separate compensable evaluation for 
degenerative changes of both great toes.

Pes planus does not involve limitation of motion, so the 
application of DeLuca is not warranted.  Moreover, the 
medical evidence shows that the veteran does not experience 
functional loss due to his pes planus; there was is no 
evidence on examination of weakness, fatigability, lack of 
coordination, or pain on motion of the feet.  See 38 C.F.R. 
§§ 4.40, 4.45.  




ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a neck disorder is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a disability of the left hand is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a disability of the right hand is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for tinnitus is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to a 40 percent disability valuation for low back 
strain with L4-5 disc herniation is granted, subject to the 
criteria governing payment of monetary benefits.

Entitlement to a compensable rating for bilateral pes planus 
is denied.


REMAND

As discussed above, the veteran has presented evidence that 
his tinnitus may have been the result of in-service noise 
exposure.  There is also evidence the veteran's currently 
diagnosed cervical spondylosis and osteoarthritis of the 
hands may be service related.  The record clearly shows that 
the veteran was seen for complaints of neck pain and 
bilateral hand pain during his active service, and that he 
filed a claim for service connection for the same 
contemporaneous with his discharge from active duty.  The 
question remains as to whether there is a relationship the 
veteran's current tinnitus, bilateral hand disability 
(osteoarthritis), and neck disability (cervical spondylosis) 
and his active service.  The RO should therefore schedule the 
veteran for a VA examination and request that a medical nexus 
opinion be provided.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)(VA adjudicators cannot base their 
decisions on their own unsubstantiated medical opinions.).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Obtain all of the veteran's medical 
records from the Charleston VAMC since 
April 2002.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
extent and etiology of any disability of 
the veteran's left hand, right hand, 
and/or neck (cervical spine).  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder were reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current disability of the left hand, 
right hand, or neck (cervical spine) is 
etiologically related to the veteran's 
active military service.  The rationale 
for all opinions expressed must also be 
provided.

3.  Schedule the veteran for a VA 
audiology examination to determine the 
extent and etiology of the veteran's 
tinnitus.  The claims folders, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that the 
veteran's problem with tinnitus is the 
result of his active service, to include 
in-service noise exposure.  If necessary, 
the examiner should attempt to reconcile 
his/her opinion with any history the 
veteran provides with regard to in-
service versus post-service noise 
exposure.  The rationale for all opinions 
expressed must also be provided.

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims for service 
connection for tinnitus, left hand 
disability, right hand disability, and a 
disability of the neck (cervical spine).  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


